[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            JULY 11, 2008
                             No. 07-15986
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                D. C. Docket No. 06-00171-CV-1-MMP-AK

FRANCES LORETTA WARD,


                                                   Plaintiff-Appellant,

                                  versus

MICHAEL J. ASTRUE,

                                                   Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                              (July 11, 2008)

Before BIRCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Frances Loretta Ward appeals from the district court’s order affirming the

administrative law judge’s (ALJ) denial of her application for supplemental

security income (SSI). On appeal, Ward contends the ALJ’s determination that

her depression was not a severe impairment was not supported by substantial

evidence. Ward also claims the ALJ improperly discounted the medical opinions

of Dr. Pino, a treating physician.

                                         I.

      In Social Security appeals, we review de novo the legal principles upon

which the ALJ’s decision is based. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th

Cir. 2005). However, the ultimate decision is reviewed only to determine whether

it was supported by substantial evidence. Id. “Substantial evidence is less than a

preponderance, but rather such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.” Id.

                                        II.

      In a Social Security case, the claimant bears the burden of proving she has a

severe impairment or combination of impairments. Jones v. Apfel, 190 F.3d 1224,

1228 (11th Cir. 1999). This is a threshold inquiry where only the most trivial

impairments are rejected. McDaniel v. Bowen, 800 F.2d 1026, 1031 (11th Cir.

1986). The claimant’s burden of showing a severe impairment is mild. Id. An

                                         2
impairment is severe if it significantly limits the claimant’s physical or mental

ability to do basic work activities. 20 C.F.R. § 404.1521(a). “Basic work

activities” involve the “abilities and aptitudes necessary to do most jobs” and

include the mental functions of understanding, carrying out, and remembering

simple instructions; use of judgment; responding appropriately to supervision, co-

workers, and usual work situations; and dealing with changes in a routine work

setting. 20 C.F.R. § 404.1521(b). “An impairment is not severe only if the

abnormality is so slight and its effect so minimal that it would clearly not be

expected to interfere with the individual's ability to work, irrespective of age,

education or work experience.” McDaniel, 800 F.2d at 1031.

      Before the ALJ was substantial evidence of Ward’s regular activities. Ward

testified she cared for herself and her three pets, maintained her hygiene, went

grocery shopping, did laundry and the dishes, and interacted with friends and

relatives. In addition, during interviews with Dr. Mhatre and Dr. Amiel in 2000,

Ward indicated she taught master gardener classes, led a Bible study group, and

became an ordained minister. According to a 2001 medical progress note, Ward

had begun attending classes for up to six hours a week as part of her training to

become a phone counselor for a crisis center. These undertakings are evidence of

Ward’s ability to perform basic work activities. Moreover, Dr. Mhatre’s report

                                          3
labeled Ward’s ability to do most work-related activities as “excellent” (Ward’s

abilities to travel in unfamiliar places and use public transportation were rated as

only “fair”). This assessment mirrors the determinations of two state agency

psychologists, Dr. Bates and Dr. Wise, who concluded Ward’s mental impairment

was not severe. The evaluations of these three physicians, coupled with the

evidence of Ward’s regular activities, provided substantial evidence upon which

the ALJ was entitled to find Ward’s depression was not a severe impairment.

                                         III.

      In assessing the medical evidence in a Social Security case, the ALJ is

“required to state with particularity the weight [s]he gave the different medical

opinions and the reasons therefor.” Sharfarz v. Bowen, 825 F.2d 278, 279 (11th

Cir. 1987). An ALJ may reject any medical opinion if the evidence supports a

contrary finding. Id. at 280. A treating physician’s testimony must be given

substantial or considerable weight unless good cause not to do so is shown.

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004). “This

Court has concluded ‘good cause’ exists when the: (1) treating physician's opinion

was not bolstered by the evidence; (2) evidence supported a contrary finding; or

(3) treating physician's opinion was conclusory or inconsistent with the doctor's

own medical records.” Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th Cir.

                                          4
2004). An ALJ need not give a treating physician’s opinion considerable weight if

the claimant’s own testimony regarding her daily activities contradicts that

opinion. Id. at 1241.

      Dr. Pino treated Ward on numerous occasions up until April 1998. In his

report following Ward’s final treatment, Dr. Pino described Ward as having a

virtual lack of functioning and gave her a Global Assessment of Functioning

(GAF) score of 41, which indicates Ward had "serious symptoms OR any serious

impairment in social, occupational, or school functioning.” This report was

identical to the reports prepared by Dr. Pino at the conclusion of each of Ward’s

prior treatments, which had begun some seven months earlier. In August 2000,

Dr. Pino conducted a Social Security assessment of Ward’s ability to do work-

related activities. In this report, Dr. Pino labeled as “poor” Ward’s ability to

perform activities within a schedule, maintain regular attendance, sustain an

ordinary routine without special supervision, work with or near others without

being distracted by them, complete a normal workday or workweek, and perform

at a consistent pace.

      The ALJ articulated legitimate reasons for giving less weight to Dr. Pino’s

medical opinions, and its decision to discount the opinions is supported by

substantial evidence. The ALJ correctly noted Dr. Pino’s statements following his

                                          5
final treatment of Ward in 1998 were supported by only Ward’s subjective

complaints, not diagnostic analysis or testing. This supports the ALJ’s

determination that Dr. Pino’s statements were entitled to less weight. Similarly,

the ALJ did not err in affording less weight to Dr. Pino’s 2000 assessment, based

on her finding that the assessment was not supported by current medical evidence,

since it was conducted more than two years after Dr. Pino last treated Ward.

Further supporting the ALJ’s decision to discount Dr. Pino’s medical opinions is

the fact that Ward’s own testimony and the record evidence show Ward was less

impaired than the opinions might otherwise indicate. As discussed above, the ALJ

was presented with evidence of Ward’s caring for herself and pets, maintaining her

hygiene, teaching master gardening classes, leading a bible study, becoming an

ordained minister, and attending classes each week as part of training to become a

phone counselor. This evidence of Ward’s activities and the shortcomings in Dr.

Pino’s opinions provided substantial evidence to support the ALJ’s decision to

place less than controlling weight behind Dr. Pino’s medical reports.1




       1
        The ALJ also afforded Dr. Amiel’s medical opinion less weight because it was supported
solely by Ward’s subjective complaints. This was not error. Even if it were, the error would be
harmless. Dr. Amiel’s report does not support the conclusion that Ward’s depression was a
severe impairment. Dr. Amiel gave Ward a GAF score of 60, which indicates only “moderate
symptoms OR any moderate difficulty in social, occupational, or school functioning.”

                                              6
                                        IV.

      Based on a thorough review of the administrative and district court records,

upon consideration of the briefs of the parties, and for the reasons stated above, we

discern no error in the ALJ’s determination. Therefore, we affirm.

      AFFIRMED.




                                         7